Title: To John Adams from James McHenry, 1797
From: McHenry, James
To: Adams, John



1797-1798

William B. Davie
Alfred Moore
Danl. Smith
Landon Carter
Alexander Outlaw
North Carolina{William Davie. Of Halifax North Carolina. Was a member of the Convention which framed the Constitution of the U.S. Is a good federalist, a good lawyer, a member of the legislature of N. Carolina and well acquainted with the people of Tenissee.Alfred Moore. Perhaps a man of more genius than Mr. Davie. Was very iminent at the bar from which he has retired. He is a good federalist and very wealthy. Mr. Davie’s manners more popular.Tenessee{Daniel Smith. Was Secry. to Mr. Blount, and might have been acquainted with some of his improper projects while governor of the South Western territory; of a liberal education, greatly addicted to reading, said to be discreet and a man of veracity.Landon Carter. One of the wealthiest farmers in Tenissee. Has had a tolerable education, is prudent and of a fair character.
Alexander Outlaw. A rich farmer a great talker—Shrewd withal, and father in law to Judge Cambel whose publications in the Knoxville papers have been calculated to mislead the intruders on the Indian lands.





